internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-115893-99 date date legend decedent - spouse - child a - child b - spouse’s trust - decedent’s trust - dear this is in reply to your letter dated date requesting a ruling concerning the gift_tax treatment of the payment of a portion of a federal estate_tax liability by two beneficiaries of the decedent’s estate the facts and representations submitted are as follows decedent a resident of missouri died testate in survived by two children child a and child b four grandchildren and two great-grandchildren decedent’s spouse spouse who had predeceased decedent had established a revocable_trust spouse’s trust on spouse’s death spouse’s trust provided for the establishment of two marital trusts for decedent’s benefit marital trust and marital trust both marital trusts were included in decedent’s gross_estate for federal estate_tax purposes decedent’s gross_estate also included probate property the corpus of a revocable_trust established by decedent decedent’s trust an individual_retirement_account ira and a deferred income settlement option plan account diso both the ira and the diso are payable directly to child a and child b in equal shares plr-115893-99 the decedent’s will decedent’s trust and spouse’s trust each include provisions addressing payment of the federal estate_tax the applicable provisions are as follows article two of decedent’s will states that by instrument entitled trust agreement dated date decedent’s trust was established i established a revocable_trust in my trust agreement i authorized the trustees therein appointed to pay out of the assets subject_to the provisions thereof in accordance with the instructions therein contained such portion if any of my death taxes as my personal_representatives shall deem advisable in their absolute discretion taking into account the condition of my probate_estate and any other assets which i may own at the time of my death in addition two marital trusts the marital trusts have been established for my benefit under my deceased husband’s trust agreement dated date spouse’s trust was established under which my personal_representatives may direct that a portion of my death taxes be paid out of the marital trusts my personal_representatives are hereby authorized to consult with said trustees of the revocable_trust and said trustee s of the marital trusts in determining whether such taxes are to be paid entirely out of the assets of my estate or entirely out of the assets subject_to my trust agreement from the assets of the marital trusts or either of them with respect to a certain portion of my death taxes only or in part out of each to the end that all of the same shall be duly paid either from the assets subject_to my trust agreement the marital trusts or either of them or to the extent not so paid_by my personal_representatives out of the assets of my estate any death taxes paid_by my personal_representatives or said trustee shall be charged against the property used to pay such death taxes alone without contribution by or reimbursement from any person article two of decedent’s trust provides that t he trustees may in their absolute discretion and shall to the extent so directed by the personal representative of decedent’s estate pay out of the assets of the trust any death taxes payable by reason of decedent’s death any such death taxes paid_by the trustees shall be charged against the property used to pay such death taxes alone without contribution by or reimbursement from any person in exercising the plr-115893-99 discretion herein granted the trustees may take into consideration the assets of decedent’s probate_estate and any other assets owned by decedent at the time of her death article five section c of spouse’s trust provides that upon decedent’s death the trustees shall pay decedent’s personal representative the portion of any death taxes due as a result of inclusion of marital trust and marital trust in decedent’s gross_estate this provision acknowledges that decedent may by will provide either directly or by decision of decedent’s personal representative for payment of a greater or lesser amount of the death taxes from the marital trusts you request a ruling that the payment by child a and child b of a pro_rata share of the federal estate_tax attributable to the inclusion of the ira and the diso in decedent’s gross_estate will not constitute gifts by child a and child b for federal gift_tax purposes sec_2001 of the internal_revenue_code imposes an estate_tax on the transfer of the taxable_estate of every decedent who is a citizen_of_the_united_states or resident sec_2002 states that the estate_tax shall be paid_by the executor sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 states that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 the gift_tax regulations states that the gift_tax applies to gifts indirectly made and thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2511-1 states that donative_intent on the part of the transferor is not an essential element of the application of the gift_tax to the transfer the application of the tax is based on the objective facts of the transfer and the circumstances under which it is made rather than on the subjective motives of the donor plr-115893-99 the law of the appropriate jurisdiction determines how the tax burden will be distributed among those who share in the taxable_estate 317_us_95 missouri has no statutory rules for determining the ultimate burden of federal estate_tax where the governing instrument is otherwise silent under applicable missouri case law absent a clearly expressed intent on the part of the testator to the contrary the doctrine_of equitable_apportionment applies in fixing the ultimate burden of the federal estate_tax carpenter v carpenter s w 2d sup ct mo estate of wahlin v bell s w 2d mo app the doctrine_of equitable_apportionment places the burden of the federal estate_tax on the property that generates the tax and exonerates from the burden the property that does not generate the tax see estate of boder v albrecht art museum s w 2d sup ct mo decedent’s will directs her personal representative to consult with the trustees of marital trust sec_1 and and the trustees of the decedent’s trust in determining whether the estate_taxes are to be paid entirely partially or not at all out of assets of the trusts or out of the assets of my estate the phrase assets of my estate could be interpreted as referring only to the probate_estate or to decedent’s gross_estate thus including the probate_estate and the ira and diso since the will does not express a clear intent as to which assets should bear the ultimate burden of the estate_tax attributable to the ira and diso under the law of state x the estate_tax attributable to the ira and diso are properly apportioned against those assets see carpenter v carpenter supra estate of gangloff v borgers s w 2d mo app estate of wahlin v bell supra pursuant to the application of the doctrine_of equitable_apportionment in state x the estate_tax attributable to those assets must be paid from those assets accordingly the payment by child a and child b of a pro_rata share of the federal estate_tax attributable to the inclusion of the ira and the diso in decedent’s gross_estate will not constitute gifts by child a and child b for federal gift_tax purposes a copy of this letter should be attached to any income gift estate or generation- skipping transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-115893-99 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosure copy for purposes sincerely assistant chief_counsel passthroughs and special industries by ___________________ george masnik chief branch
